 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH RAY RICH,                                  No. 2:17-cv-0432 DB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    J. STRATTON, et al.,
15                       Defendants.
16

17          By order issued June 3, 2019, plaintiff was directed either to file an amended complaint or

18   to inform the court in writing that he did not wish to file an amended complaint and instead

19   wanted to proceed only on the claims the undersigned had found were cognizable in the screening

20   order. (See ECF No. 7 at 10). At that time, plaintiff was given thirty days to comply with the

21   court’s order. (See id. at 10). More than thirty days from that date have passed, and plaintiff has

22   neither filed an amended complaint nor otherwise responded to the court’s order.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

24   District Court Judge to this action.

25          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

26   Local Rule 110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 3   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 4   objections within the specified time may waive the right to appeal the District Court’s order.

 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: September 30, 2019

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/rich0432.fta
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
